Citation Nr: 0721454	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO. 04-16 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	A. E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from April 1945 to December 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Lincoln, Nebraska, 
which denied the above claims.

The issue of service connection for PTSD was previously 
before the Board in July 2005, when it was remanded for 
additional development. It is now returned to the Board for 
appellate review.


FINDINGS OF FACT

1. A right knee disorder has not been shown to have been 
incurred in or aggravated by service, nor was it manifested 
to a compensable degree within any relevant presumptive 
period.

2. The veteran's diagnosis of PTSD is not based on any 
verified, credible stressor from his period of active 
service, and was not caused or aggravated by any incident of 
active service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a 
right knee disorder have not been met. 38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2. The criteria for entitlement to service connection for 
PTSD have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.304(f) (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). The veteran was notified of the information 
necessary to substantiate his service connection claims. The 
RO sent the veteran letters in September 2003, August 2005, 
July 2006, October 2006, and December 2006 in which he was 
informed of what was required to substantiate his claim and 
of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that she identified as 
being helpful to his claim. He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO. The RO provided him the opportunity to 
submit additional evidence or request assistance prior to 
making a decision.

Since the veteran's claims for service connection for a right 
knee disorder and for PTSD were denied by the RO and are 
being denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice as to the issues. See the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim. The content of the subsequent notice provided to 
the veteran fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 



In October 2003, the RO found that the veteran's service 
records were unavailable. However, the record shows that in 
February 1947, during development of the veteran's 
application for Vocational-Rehabilitation benefits, the RO 
requested and received the veteran's military personnel and 
medical records, including his "Separation Qualification 
Record," "Enlisted Record and Report of Separation," pre-
separation physical examination report, and military clinical 
records - all issued by the service department.

The veteran has not alleged, and the record does not 
otherwise suggest, that other service medical or personnel 
records are missing. The Board therefore finds that the 
record of the veteran's service is complete and on file. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
As will be discussed below, the claim of service connection 
for a right knee disorder is being denied on the basis that 
there is no evidence of such disorder in service, and no 
competent medical evidence which links any such disorder to 
the veteran's active service. 

Thus, there is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorder, if shown. The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran has a current right knee disorder that is related 
to his active service. Given these matters of record, there 
is no competent evidence that "the disability or symptoms may 
be associated with the claimant's active military . . . 
service." 38 U.S.C.A. § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002). 

As to the issue of service connection for PTSD, the veteran 
has been diagnosed with PTSD, but the diagnosis is not based 
on any verified, credible stressor from his period of active 
service. Obtaining an additional medical opinion would not 
result in a more favorable result for the veteran, or be of 
assistance to this inquiry, as there is no possibility that 
an additional diagnosis would serve to verify the asserted 
stressors. Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion. Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO. Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claims on the merits.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006). 

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006). In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Right knee disorder

The veteran's service medical records are negative of any 
findings of reports of or treatment for a right knee injury 
or disease during the veteran's period of active service. The 
veteran's separation examination report dated in November 
1946 shows that there were no musculoskeletal defects upon 
examination.

A lay statement from J. B., a colleague of the veteran, dated 
in November 1989, shows that the veteran hurt his knee at 
work as a maintenance man at the Blessed Sacrament Church, 
and that he was undergoing treatment.

Private outpatient treatment records from Central Nebraska 
Orthopedics and Sports Medicine, dated from October 1989 to 
June 2003, show that the veteran was said to have a history 
of injury to the right knee, but that on October 20, 1989, he 
caught his heel and twisted his knee. He continued treatment 
and was subsequently diagnosed with degenerative arthritis of 
the right knee. In December 1996, he underwent a right total 
knee arthroplasty.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
June 2006, the veteran indicated that he initially injured 
his right knee during service when he hit it on an M7 tank. 
He added that he currently had metal in his knee as a result. 
As noted, however, there is no substantiation of the asserted 
incident within the veteran's service medical records.

The evidence of record has failed to demonstrate that there 
were any incidents of a right knee injury or disorder during 
the veteran's period of active service. The veteran's 
November 1946 separation examination report is highly 
probative as to the veteran's condition at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits. 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision). 

This examination report is entirely negative for any symptoms 
associated with a right knee disorder and weighs heavily 
against the claim. The probative weight of the service 
medical records, including the November 1946 separation 
examination report, is greater than a subsequent history as 
provided by the veteran.

There is also no evidence of the manifestation of arthritis 
of the right knee to a compensable degree within one year 
following discharge from service. The first evidence of a 
right knee disorder is not of record until 1989. The initial 
October 1989 outpatient treatment record from Central 
Nebraska Orthopedics and Sports Medicine indicates that the 
veteran's right knee symptoms were associated with a work-
related injury three days earlier. This occurrence was 
corroborated by the November 1989 lay statement. Evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000). The earliest date of 
record of the onset of right knee symptoms is in 1989, more 
than 43 years following separation from service.

Although the veteran currently has symptoms associated with a 
right knee disorder, there is no evidence of a chronic 
disability during his period of active service, continuity of 
symptomatology after such period of active service, or 
medical evidence associating the current diagnosis to 
service. See Hickson, 12 Vet. App. at 253.  

The Board has considered the veteran's assertions in support 
of his claim that he has a right knee disorder as a result of 
his service. While he is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for a right knee disorder. 
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim. See 
Gilbert, 1 Vet. App. at 53.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f). The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV). 

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in a claim for service connection for PTSD. In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993). 
The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much. Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

However, the Court has held that the Board may not rely 
strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted. See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran, 6 Vet. 
App. at 288-89 (1994). The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor. Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor. Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The veteran's Army of the United States Separation 
Qualification Record (WD AGO Form 100), dated in December 
1946 shows that the veteran served with the 136th Anti-
Aircraft Artillery Headquarters in Okinawa. It is indicated 
that he supervised 20 Japanese prisoners of war and fifteen 
enlisted engaged in construction of Quonset huts. He was also 
said to have been in charge of 15 guard patrolmen assigned to 
guard a supply facility.

A June 2003 medical record from Affiliates In Psychology 
shows that the veteran reported having a tour of duty in 
Okinawa during his period of active service. He alleged that 
while enroute to Okinawa on board a ship, the vessel 
encountered a typhoon, which caused him to become violently 
ill. He added that the typhoon was such that it was 
impossible to control the ship, and that everyone on board 
feared the ship would sink. He also alleged that while on 
guard duty in Okinawa, a Japanese prisoner tried to escape, 
resulting in a "frightening" encounter. Finally, he 
described an incident in which a soldier had flashed a knife 
at him, although the altercation then ceased without injury 
or incident.

The diagnosis was chronic PTSD, based the examiner's belief 
of the veteran's exposure to the "typhoon," and the 
veteran's "difficulty in coping" with the incident 
involving the soldier who had flashed a knife at him.

In a letter received by the RO in August 2003, the veteran 
reiterated the stressors as described above in the June 2003 
medical record from Affiliates In Psychology, to include 
encountering a typhoon on his way to Okinawa. Contrary to 
what was reported in the veteran's military service records 
(i.e., that he had guarded 20 prisoners of war) the veteran 
reported that he supervised "250 to 300" prisoners of war 
and transported them to various work assignments. 

In December 2003, the veteran submitted a copy of two letters 
dated in November 1945. The first was a letter from the 
veteran to his brother where, in part, he indicates that he 
left the states on October 10, 1945, and arrived in Okinawa 
on November 1, 1945. He also noted that he had become sea 
sick during the journey. The second letter appears to be from 
the veteran's mother, indicating the veteran had departed on 
October 10, 1945, onboard the U.S.S. General Butner. It was 
noted that for three days, the veteran had been sea sick, and 
that because of a typhoon, the ship had been sent to Pearl 
Harbor.

Lay statements from the brothers-in-law and sisters of the 
veteran each dated in January 2004, reveal that the veteran 
had reported to them that during his period of active 
service, he had been transporting Japanese prisoners of war 
to and from their work detail, and that this had been 
stressful as he had feared for his life. One of the 
statements added that there had been a reported incident 
where the veteran had almost killed one of the Japanese 
prisoners of war when he had tried to escape.

With the exception of an event that may be construed as the 
veteran becoming "sea-sick" while enroute to Okinawa, the 
veteran's account of having been exposed to a "typhoon" is 
not substantiated, and is indeed contradicted by the record.

First, a report from the Department of the Navy, Naval 
Historical Center, dated in November 2005, shows that a 
typhoon had developed over Okinawa and surrounding areas in 
October 1945. However, a VA Memorandum from the Coordinator 
of the Center for Unit Records Research (CURR) dated in 
January 2006 provides a chronology of the U.S.S. H.W. Butner 
around the time of the reported typhoon in Okinawa. It was 
indicated that the veteran's discharge document had shown 
that the date of his departure was October 10, 1945, and the 
date of arrival in Okinawa was November 1, 1945. The ship's 
history showed that it had sailed from Marseilles, France, on 
July 7, 1945, arriving in Okinawa on September 1, 1945. It 
then returned to the United States, arriving in Seattle, 
Washington on September 24, 1945

The CURR Memorandum also indicated that documentation from 
the National Oceanic and Atmospheric Administration had shown 
that there was a typhoon present at Okinawa on October 9, 
1945 through about October 12, 1945, thus finding that the 
typhoon occurred prior to the veteran's departure from 
Honolulu, Hawaii, on October 10, 1945. It was concluded that 
the ship's history did not show that it had been on its way 
to Okinawa between the period of October 10, 1945 and 
November 1, 1945.




While the November 1945 letter from the veteran to his 
brother noted that he had become sea sick during his journey, 
there is no evidence that he had encountered a typhoon during 
such journey. Additionally, the November 1945 letter of the 
veteran's mother also suggests that the veteran had been sea 
sick, and that his ship had been sent to Pearl Harbor because 
of a typhoon, however, it did not establish that the ship had 
ever encountered a typhoon.

Moreover, while the National Oceanic and Atmospheric 
Administration established that a typhoon had been in the 
Okinawa area in October 1945, the CURR Memorandum concluded 
that the history of the U.S.S. H.W. Butner did not show that 
it had been on its way to Okinawa between the period of 
October 10, 1945 and November 1, 1945. As such, the medical 
evidence of record which attributes the veteran's PTSD to his 
encounter with a typhoon in service is not based upon a 
stressor that has been verified.

As to the veteran's assertion that he experienced stressful 
events while transporting Japanese prisoners of war to their 
daily work duty on Okinawa, the veteran's December 1946 WD 
AGO Form 100, confirms that he had service in Okinawa where 
he supervised 20 Japanese prisoners of war and fifteen 
enlisted men. However, the Board finds the veteran's 
description of the circumstances of service as a supervisor 
of prisoners of war are inconsistent. The December 1946 
service record confirms that he supervised 20 Japanese 
prisoners of war, while the veteran in August 2003 suggested 
he had supervised 250 to 300 Japanese prisoners of war.

The law recognizes the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character). 

The veteran, who did not serve in combat and whose account 
does not accorded a presumption of credibility throughout the 
adjudication of the claim, is not being credible in his 
account of guard duties. Moreover, neither the June 2003 nor 
July 2005 private medical records attribute the veteran's 
PTSD to his duty supervising Japanese prisoners of war. 

As to the veteran's assertion that he experienced a stressful 
event as a result of the incident involving a soldier who had 
flashed a knife at him, the veteran has been unable to 
provide any information which would assist in corroborating 
the asserted incident. Despite requests of the RO in 
September 2003, August 2005, and December 2005, the veteran 
has not offered any names, dates, or corroborating 
contemporaneous statements which would tend to substantiate 
the incident.

Apart from the fact that the diagnoses of PTSD are clearly 
based upon the veteran's account, the veteran's rendition of 
in-service events is unsubstantiated by the record, and the 
diagnoses are therefore without factual foundation. Swan v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); see also Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005) (holding that it is error to reject 
a medical opinion solely on the basis that the medical 
opinion was based on a history given by the veteran). 

The veteran asserts that he has PTSD which was the result of 
the in-service stressful experiences. However, his self-
report, along with those contained in the lay statements of 
record, as to his having PTSD that was manifested as a result 
of his period of active service is not competent medical 
evidence. As laypersons, they have not shown that they are 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge. See Cromley, 7 Vet. App. at 
379; Espiritu, 2 Vet. App. at 495.

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any indication of PTSD, 
there is no current PTSD disability based upon verifiable 
stressors, and thus there can be no nexus between a current 
disability and service. As noted in the previous paragraph, 
the veteran is not competent to provide such a medical 
opinion. Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's has PTSD that is related to his period 
of active service. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the veteran's 
claim. There is insufficient evidence supporting the 
veteran's account of claimed stressors - the veteran's 
account of having been exposed to a "typhoon" is not 
supported and his report of the extent of his guard duties is 
not credible.  Because the medical evidence diagnosing PTSD 
is not based on verified stressors, the diagnosis has no 
factual support and the appeal will be denied.  


ORDER

Service connection for a right knee disorder is denied.

Service connection for PTSD is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


